Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  157328(50)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  WHITNEY SCHUSTER,                                                                                    Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  v                                                                 SC: 157328                                          Justices
                                                                    COA: 335246
                                                                    Kent CC: 14-005418-NO
  RIVER OAKS GARDEN APARTMENTS, LLC,
           Defendant-Appellant.

  _________________________________________/


         On order of the Court, the motion for reconsideration of this Court’s June 12, 2019
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2019
         b0923
                                                                               Clerk